Exhibit 10.4

 

CISCO SYSTEMS, INC.

 

EMPLOYEE STOCK PURCHASE PLAN

 

(As Amended and Restated January 9, 2001

and

As Amended March 15, 2001 and December 13, 2001)

 

I. PURPOSE

 

The Cisco Systems, Inc. Employee Stock Purchase Plan (the “Plan”) is intended to
provide eligible employees of the Company and one or more of its Corporate
Affiliates with the opportunity to acquire a proprietary interest in the Company
through participation in a plan designed to qualify as an employee stock
purchase plan under Section 423 of the Internal Revenue Code (the “Code”).

 

All share numbers in this December 2001 restatement reflect all splits of the
Common Stock effected through March 22, 2000, including (i) the three
(3)-for-two (2) split of Common Stock effected on December 16, 1997, (ii) the
three (3)-for-two (2) split of Common Stock effected on September 15, 1998,
(iii) the two (2)-for-one (1) split of Common Stock effected on June 21, 1999,
and (iv) the two (2)-for-one (1) split of Common Stock effected on March 22,
2000.

 

The Plan became effective on the designated Effective Date and was approved by
the Company’s shareholders in January 1990. The shareholders approved a
15,000,000-share increase to the Plan on November 13, 1997. When adjusted for
all forward splits of the Common Stock effected through March 22, 2000, such
approved share increase now represents 135,000,000 shares of Common Stock.
Forward splits of the Common Stock have also resulted in an increase in the
remaining number of shares of Common Stock purchasable under the Plan (as per
Section VI(b)). When combined with the 135,000,000-share addition to the Plan
(adjusted on a forward stock split basis), the total number of shares of Common
Stock which may be issued over the term of the Plan has been increased to
221,400,000 shares.

 

II. DEFINITIONS

 

For purposes of administration of the Plan, the following terms shall have the
meanings indicated:

 

Board means the Board of Directors of the Company.



--------------------------------------------------------------------------------

Company means Cisco Systems, Inc., a California corporation, and any corporate
successor to all or substantially all of the assets or voting stock of Cisco
Systems, Inc. which shall by appropriate action adopt the Plan.

 

Corporate Affiliate means any company which is either the parent corporation or
a subsidiary corporation of the Company (as determined in accordance with
Section 424 of the Code), including any parent or subsidiary corporation which
becomes such after the Effective Date.

 

Effective Date means January 1, 1990; provided, however, that any Corporate
Affiliate which becomes a Participating Company in the Plan after January 1,
1990 shall designate a subsequent Effective Date with respect to its
employee-Participants.

 

Eligible Earnings means (i) the regular basic earnings paid to a Participant by
one or more Participating Companies, (ii) any salary deferral contributions made
on behalf of the Participant to the Company’s Code Section 401(k) Plan or Code
Section 125 Plan plus (iii) overtime payments, bonuses and commissions. There
shall be excluded from the calculation of Eligible Earnings: (I) all
profit-sharing distributions and other incentive-type payments and (II) all
contributions (other than Code Section 401(k) and Code Section 125
contributions) made by the Company or its Corporate Affiliates for the
Participant’s benefit under any employee benefit or welfare plan now or
hereafter established.

 

Employee means any person who is regularly scheduled to work more than 20 hours
per week for more than 5 months per calendar year in the employ of the Company
or any other Participating Company for earnings considered wages under Section
3401(a) of the Code.

 

International Plan means the Company’s International Employee Stock Purchase
Plan.

 

Participant means any Employee of a Participating Company who is actively
participating in the Plan.

 

Participating Company means the Company and such Corporate Affiliate or
Affiliates as may be designated from time to time by the Board.

 

Stock means shares of the common stock of the Company.

 

III. ADMINISTRATION

 

The Plan shall be administered by the Board or by a committee (the “Committee”)
comprised of at least two or more Board members appointed from time to time by
the Board. The Plan Administrator (whether the Board or the Committee) shall
have full authority to administer the Plan, including authority to interpret and
construe any provision of the Plan and to adopt such rules and regulations for
administering the Plan as it may deem necessary in order to comply with the
requirements of Section 423 of the Code. Decisions of the Plan Administrator
shall be final and binding on all parties who have an interest in the Plan.

 

2



--------------------------------------------------------------------------------

IV. PURCHASE PERIODS

 

(a) Stock shall be offered for purchase under the Plan through a series of
successive purchase periods until such time as (i) the maximum number of shares
of Stock available for issuance under the Plan shall have been purchased or (ii)
the Plan shall have been sooner terminated in accordance with Article IX.

 

(b) Under no circumstances shall any purchase rights granted under the Plan be
exercised, nor shall any shares of Stock be issued hereunder, until such time as
(i) the Plan shall have been approved by the Company’s shareholders and (ii) the
Company shall have complied with all applicable requirements of the Securities
Act of 1933 (as amended), all applicable listing requirements of any securities
exchange on which the Stock is listed and all other applicable requirements
established by law or regulation.

 

(c) The Plan shall be implemented in a series of consecutive purchase periods,
each to be of such duration (not to exceed twenty-four (24) months per purchase
period) as determined by the Plan Administrator prior to the commencement date
of the purchase period. Purchase periods may commence at quarterly or
semi-annual intervals over the term of the Plan. Accordingly, up to four (4)
separate purchase periods may commence in each calendar year the Plan remains in
existence. The Plan Administrator will announce the date each purchase period
will commence and the duration of that purchase period in advance of the last
day of the immediately preceding purchase period.

 

(d) The Participant shall be granted a separate purchase right for each purchase
period in which he/she participates. The purchase right shall be granted on the
first day of the purchase period and shall be automatically exercised on the
last business day of that purchase period or any earlier day the purchase right
is to be exercised hereunder.

 

(e) An Employee may participate in only one purchase period at a time.
Accordingly, an Employee who wishes to join a new purchase period must withdraw
from the current purchase period in which he/she is participating no later than
fifteen (15) days prior to the last day of the current purchase period in which
the Employee participates and must also enroll in the new purchase period no
later than fifteen (15) days prior to the start date of that new purchase
period.1 The Plan Administrator, in its discretion, may require an Employee who
withdraws from one purchase period to wait one full purchase period before
re-enrolling in a new purchase period under the Plan.

 

V. ELIGIBILITY AND PARTICIPATION

 

(a) Each individual who is an Employee of a Participating Company on the
commencement date of any purchase period under the Plan shall be eligible to
participate in the Plan for that purchase period.

 

--------------------------------------------------------------------------------

1   The fifteen (15)-day advance enrollment requirement shall be in effect for
all purchase periods beginning on or after April 1, 2001.

 

3



--------------------------------------------------------------------------------

(b) In order to participate in the Plan for a particular purchase period, the
Employee must complete the enrollment forms prescribed by the Plan Administrator
(including a purchase agreement and a payroll deduction authorization) and file
such forms with the Plan Administrator (or its designate) no later than fifteen
(15) days prior to the commencement date of the purchase period.2

 

(c) The payroll deduction authorized by a Participant for purposes of acquiring
Stock under the Plan may be any multiple of 1% of the Eligible Earnings paid to
the Participant during the period the purchase right remains outstanding, up to
a maximum of 10% per purchase right. The deduction rate so authorized shall
continue in effect for the entire period the purchase right remains outstanding,
unless the Participant shall, prior to the end of the purchase period for which
the purchase right will remain in effect, reduce such rate by filing the
appropriate form with the Plan Administrator (or its designate). The reduced
rate shall become effective as soon as practicable following the filing of such
form. Payroll deductions, however, will automatically cease upon the termination
of the Participant’s purchase right in accordance with Section VII(d) or (e)
below.

 

VI. STOCK SUBJECT TO PLAN

 

(a) The Stock purchasable by Participants under the Plan shall, solely in the
Board’s discretion, be made available from either authorized but unissued Stock
or from reacquired Stock, including shares of Stock purchased on the open
market. The total number of shares which may be issued under the Plan and the
International Plan in the aggregate shall not exceed 221,400,000 shares (subject
to adjustment under subparagraph (b) below). Such share reserve has been
adjusted for the various forward splits of the Stock which have been effected
since the Effective Date and includes the 135,000,000-share increase3 approved
by the shareholders at the 1997 Annual Meeting.

 

(b) In the event any change is made to the Stock purchasable under the Plan by
reason of (I) any merger, consolidation or reorganization or (II) any stock
dividend, stock split, combination of shares or other change affecting the
outstanding Stock as a class without the Company’s receipt of consideration,
then unless such change occurs in connection with a Section VII(j) transaction,
appropriate adjustments shall be made by the Plan Administrator to (i) the class
and maximum number of shares issuable over the term of the Plan, (ii) the class
and maximum number of shares purchasable per Participant on any one purchase
date, (iii) the class and maximum number of shares purchasable by any one
executive officer over the term of the Plan and (iv) the class and number of
shares and the price per share of the Stock subject to each purchase right at
the time outstanding under the Plan.

 

--------------------------------------------------------------------------------

2   The fifteen (15)-day advance enrollment requirement shall be in effect for
all purchase periods beginning on or after April 1, 2001.

3   The shareholders originally approved a share increase of 15,000,000 shares,
but when recalculated for all forward splits of the Common Stock effected by
March 22, 2000 (i.e., the three (3)-for-two (2) split of Common Stock effected
on December 16, 1997, the three (3)-for-two (2) split of Common Stock effected
on September 15, 1998, the two (2)-for-one (1) spilt of Common Stock effected on
June 21, 1999, and the two (2)-for-one (1) split of Common Stock effected on
March 22, 2000), that share increase represents 135,000,000 shares.

 

4



--------------------------------------------------------------------------------

VII. PURCHASE RIGHTS

 

An Employee who participates in the Plan for a particular purchase period shall
have the right to purchase Stock upon the terms and conditions set forth below
and shall execute a purchase agreement embodying such terms and conditions and
such other provisions (not inconsistent with the Plan) as the Plan Administrator
may deem advisable.

 

(a) Purchase Price. The purchase price per share shall be the lesser of (i) 85%
of the fair market value per share of Stock on the date on which the purchase
right is granted or (ii) 85% of the fair market value per share of Stock on the
date the purchase right is exercised. For purposes of determining such fair
market value (and for all other valuation purposes under the Plan), the fair
market value per share of Stock on any relevant date shall be the closing
selling price per share on such date, as officially quoted on the principal
exchange on which the Stock is at the time traded or, if not traded on any such
exchange, the closing selling price per share of the Stock on such date, as
reported on the Nasdaq National Market. If there are no sales of Stock on such
day, then the closing selling price for the Stock on the next preceding day for
which there does exist such quotation shall be determinative of fair market
value.

 

(b) Number of Purchasable Shares. The number of shares purchasable by a
Participant upon the exercise of an outstanding purchase right shall be the
number of whole shares obtained by dividing the amount collected from the
Participant through payroll deductions during each purchase period the purchase
right remains outstanding by the purchase price in effect for that purchase
period. Any remaining amount in the Participant’s account shall be automatically
refunded to the Participant. However, the maximum number of shares purchasable
by any Participant on any one purchase date shall not exceed 22,500 shares
(subject to adjustment under Section VI(b)), and any amount not applied to the
purchase of Stock on behalf of a Participant by reason of such limitation shall
be refunded to that Participant. In addition, should the Employee be an
executive officer of the Company subject to the short-swing profit restrictions
of the Federal securities laws, then the maximum number of shares which such
Employee may purchase over the term of the Plan shall not exceed 4,320,000
shares (as adjusted for the various forward splits of the Stock effected since
the Effective Date and subject to further adjustment under Section VI(b)).
Accordingly, no such officer shall be eligible to receive purchase rights for
any purchase period if the number of shares which would otherwise be purchasable
by such individual for that purchase period would result in the issuance to such
individual of shares of Stock in excess of the maximum number of shares
purchasable in the aggregate by such individual over the term of the Plan.

 

Under no circumstances shall purchase rights be granted under the Plan to any
Employee if such Employee would, immediately after the grant, own (within the
meaning of Code Section 425(d)), or hold outstanding options or other rights to
purchase, stock possessing 5% or more of the total combined voting power or
value of all classes of stock of the Company or any of its Corporate Affiliates.

 

(c) Payment. Payment for Stock purchased under the Plan shall be effected by
means of the Participant’s authorized payroll deductions. Such deductions shall
begin on the first pay day coincident with or immediately following the
commencement date of the relevant

 

5



--------------------------------------------------------------------------------

purchase period and shall terminate with the pay day ending with or immediately
prior to the last day of the purchase period. The amounts so collected shall be
credited to the book account maintained by the Company on the Participant’s
behalf under the Plan, but no interest shall be paid on the balance from time to
time outstanding in such book account. The amounts collected from a Participant
may be commingled with the general assets of the Company and may be used for
general corporate purposes.

 

(d) Withdrawal from Purchase Period.

 

(i) A Participant may, not later than fifteen (15) days prior to the last day of
the purchase period in which the Participant is enrolled,4 withdraw from that
purchase period by filing the prescribed notification form with the Plan
Administrator (or its designate). No further payroll deductions shall be
collected from the Participant with respect to that purchase period, and the
Participant shall have the following election with respect to any payroll
deductions for the purchase period collected prior to the withdrawal date: (A)
have the Company refund the payroll deductions which the Participant made under
the Plan during that purchase period or (B) have such payroll deductions held
for the purchase of shares at the end of such purchase period. If no such
election is made, then such payroll deductions shall automatically be refunded
at the end of such purchase period.

 

(ii) The Participant’s withdrawal from a particular purchase period shall be
irrevocable and shall also require the Participant to re-enroll in the Plan (by
making a timely filing of a new purchase agreement and payroll deduction
authorization) if the Participant wishes to resume participation in a subsequent
purchase period.

 

(e) Termination of Employment/Leave of Absence. If a Participant ceases to
remain an Employee while his/her purchase right remains outstanding, then such
purchase right shall immediately terminate and all sums previously collected
from the Participant during the purchase period in which such termination occurs
shall be promptly refunded to the Participant. However, should the Participant
die or become permanently disabled while in Employee status or should the
Participant cease active service by reason of a leave of absence, then the
Participant (or the person or persons to whom the rights of the deceased
Participant under the Plan are transferred by will or by the laws of descent and
distribution) shall have the election, exercisable up until the end of the
purchase period in which the Participant dies or becomes permanently disabled or
in which the leave of absence commences, to (i) withdraw all the funds in the
Participant’s payroll account at the time of his/her cessation of Employee
status or the commencement of such leave or (ii) have such funds held for the
purchase of shares at the end of such purchase period. If no such election is
made, then such funds shall automatically be held for the purchase of shares at
the end of such purchase period. In no event, however, shall any further payroll
deductions be added to the Participant’s account following his/her cessation of
Employee status or the commencement of such leave. Should the Participant return
to active service (x) within ninety (90) days following the commencement of
his/her leave of absence or

 

--------------------------------------------------------------------------------

4   The fifteen (15)-day advance notice requirement for withdrawal from a
purchase period shall be in effect for all purchase periods beginning on or
after April 1, 2001.

 

6



--------------------------------------------------------------------------------

(y) prior to the expiration of any longer period for which such Participant’s
right to reemployment with the Corporation is guaranteed by statute or contract,
then his/her payroll deductions under the Plan shall automatically resume upon
his/her return at the rate in effect at the time the leave began, and if a new
purchase period begins during the period of the leave, then the Participant will
automatically be enrolled in that purchase period at the rate of payroll
deduction in effect for him/her at the time the leave commenced, but payroll
deductions for that purchase period shall not actually begin until the
Participant returns to active service. However, an individual who returns to
active employment following a leave of absence that exceeds in duration the
applicable (x) or (y) time period will be treated as a new Employee for purposes
of subsequent participation in the Plan and must accordingly re-enroll in the
Plan (by making a timely filing of the prescribed enrollment forms) on or before
the start date of any subsequent purchase period in which he or she wishes to
participate.

 

For purposes of the Plan: (a) a Participant shall be considered to be an
Employee for so long as such Participant remains in the active employ of the
Company or any other Participating Company under the Plan, and (b) a Participant
shall be deemed to be permanently disabled if he/she is unable, by reason of any
medically determinable physical or mental impairment expected to result in death
or to be of continuous duration of at least twelve (12) months, to engage in any
substantial gainful employment.

 

(f) Stock Purchase. The Stock subject to the purchase right of each Participant
(other than Participants whose purchase rights have previously terminated in
accordance with Section VII(d) or (e) above) shall be automatically purchased on
the Participant’s behalf on the last business day of the purchase period for
which such purchase right remains outstanding. The purchase shall be effected by
applying the amount credited to each Participant’s book account on the last
business date of the purchase period to the purchase of whole shares of Stock
(subject to the limitations on the maximum number of purchasable shares set
forth in Section VII(b)) at the purchase price in effect for such purchase
period.

 

(g) Proration of Purchase Rights. Should the total number of shares of Stock to
be purchased pursuant to outstanding purchase rights on any particular date
exceed the number of shares then available for issuance under the Plan, the Plan
Administrator shall make a pro-rata allocation of the available shares on a
uniform and nondiscriminatory basis, and any amounts credited to the accounts of
Participants shall, to the extent not applied to the purchase of Stock, be
refunded to the Participants.

 

(h) Shareholder Rights. A Participant shall have no rights as a shareholder with
respect to shares covered by the purchase rights granted to the Participant
under the Plan until the shares are actually purchased on the Participant’s
behalf in accordance with Section VII(f). No adjustments shall be made for
dividends, distributions or other rights for which the record date is prior to
the purchase date.

 

(i) ESPP Broker Account. The shares purchased on behalf of each Participant
shall be deposited directly into a brokerage account which the Company shall
establish for the Participant at a Company-designated brokerage firm. The
account will be known as the ESPP Broker Account. The following policies and
procedures shall be in place for

 

7



--------------------------------------------------------------------------------

any shares the Participant wishes to transfer from his or her ESPP Broker
Account before those shares have been held for the requisite period necessary to
avoid a disqualifying disposition of such shares under the federal tax laws —
the shares are held for at least two years after the start of the Purchase
Period in which the shares were purchased and for at least one year after the
actual purchase date of those shares.

 

Shares Purchased Before January 1, 2001: The Participant may transfer those
shares out of his or her ESPP Broker Account to another brokerage firm under
either of the following conditions:

 

The shares have been held for the required holding period: The Participant may
freely transfer such shares electronically between brokers.

 

The shares have not been held for the required holding period: The Participant
may not electronically transfer such shares, but the Participant may request
stock certificates to be issued for any shares purchased under the Plan before
January 1, 2001. However, each such certificate shall bear a legend requiring
the Participant to notify the Company if he or she disposes of the shares before
the required holding period is satisfied.

 

Shares Purchased After December 31, 2000: These shares shall not be transferable
(either electronically or in certificate form) from the ESPP Broker Account
until the required holding period for those shares is satisfied. Such limitation
shall apply to transfers to a different account with the same ESPP broker or to
other brokers. Any shares for the required holding period is satisfied may be
transferred electronically to other accounts.

 

The foregoing procedures shall not in any way limit when the Participant may
sell his or her shares. It is the intent of such procedures to assure that any
sale of shares before the required holding period for those shares is satisfied
must be made through the ESPP Broker Account. In addition, the Participant may
request a stock certificate to be issued from the ESPP Broker Account before the
required holding period is met should the Participant wish to make a gift of
those shares or (for shares purchased before January 1, 2002) should the
Participant need those pre-January 1, 2002 shares as collateral for a loan. Any
stock certificate issued in a pre-January 1, 2002 loan situation shall, at the
Company’s discretion, bear a legend requiring the Participant to notify the
Company of any subsequent disposition of the shares, whether by the lender upon
a default in the loan or by the Participant following repayment of the loan,
made before the required holding period for the shares is met.

 

Shares purchased after December 31, 2001 may not be released from the ESPP
Broker Account to serve as collateral for a loan unless the required holding
period for those shares has been satisfied.

 

The foregoing policies and procedures shall apply to all shares purchased by the
Participant under the Plan, whether or not the Participant continues in Employee
status.

 

8



--------------------------------------------------------------------------------

(j) Assignability. No purchase rights granted under the Plan shall be assignable
or transferable by a Participant other than by will or by the laws of descent
and distribution, and during the Participant’s lifetime the purchase rights
shall be exercisable only by the Participant.

 

(k) Merger or Liquidation of Company. In the event the Company or its
shareholders enter into an agreement to dispose of all or substantially all of
the assets or outstanding capital stock of the Company by means of a sale,
merger or reorganization in which the Company will not be the surviving
corporation (other than a reorganization effected primarily to change the State
in which the Company is incorporated) or in the event the Company is liquidated,
then all outstanding purchase rights under the Plan shall automatically be
exercised immediately prior to the consummation of such sale, merger,
reorganization or liquidation by applying all sums previously collected from
Participants during the purchase period of such transaction to the purchase of
whole shares of Stock, subject, however, to the applicable limitations of
Section VII(b).

 

VIII. ACCRUAL LIMITATIONS

 

(a) No Participant shall be entitled to accrue rights to acquire Stock pursuant
to any purchase right outstanding under this Plan if and to the extent such
accrual, when aggregated with (I) Stock rights accrued under other purchase
rights outstanding under this Plan and (II) similar rights accrued under other
employee stock purchase plans (within the meaning of Section 423 of the Code) of
the Company or its Corporate Affiliates, would otherwise permit such Participant
to purchase more than $25,000 worth of stock of the Company or any Corporate
Affiliate (determined on the basis of the fair market value of such stock on the
date or dates such rights are granted to the Participant) for each calendar year
such rights are at any time outstanding.

 

(b) For purposes of applying the accrual limitations of Section VIII(a), the
right to acquire Stock pursuant to each purchase right outstanding under the
Plan shall accrue as follows:

 

(i) The right to acquire Stock under each such purchase right shall accrue as
and when the purchase right first becomes exercisable on the last business day
of each purchase period the right remains outstanding.

 

(ii) No right to acquire Stock under any outstanding purchase right shall accrue
to the extent the Participant has already accrued in the same calendar year the
right to acquire $25,000 worth of Stock (determined on the basis of the fair
market value on the date or dates of grant) pursuant to one or more purchase
rights held by the Participant during such calendar year.

 

(iii) If by reason of the Section VIII(a) limitations, one or more purchase
rights of a Participant do not accrue for a particular purchase period, then the
payroll deductions which the Participant made during that purchase period with
respect to such purchase rights shall be promptly refunded.

 

9



--------------------------------------------------------------------------------

(c) In the event there is any conflict between the provisions of this Article
VIII and one or more provisions of the Plan or any instrument issued thereunder,
the provisions of this Article VIII shall be controlling.

 

IX. AMENDMENT AND TERMINATION

 

The Board or the Compensation Committee of the Board may from time to time
alter, amend, suspend or discontinue the Plan; provided, however, that no such
action shall adversely affect purchase rights at the time outstanding under the
Plan; and provided, further, that no such action of the Board or the
Compensation Committee may, without the approval of the shareholders of the
Company, increase the number of shares issuable under the Plan (other than
adjustments pursuant to Sections VI(b) and VII(b)), alter the purchase price
formula so as to reduce the purchase price specified in the Plan, or materially
modify the requirements for eligibility to participate in the Plan.

 

X. GENERAL PROVISIONS

 

(a) On March 15, 2001 the Compensation Committee amended the Plan to effect the
following changes: (i) impose the requirement that an Employee file enrollment
forms with the Plan Administrator (or its designate) no later than fifteen (15)
days prior to the commencement date of a particular purchase period in order to
participate in the Plan for that purchase period and (ii) impose the requirement
that a Participant file the prescribed notification form with the Plan
Administrator (or its designate) not later than fifteen (15) days prior to the
last day of the purchase period in which a Participant is enrolled in order to
terminate his/her participation in that purchase period. On December 13, 2001,
the Compensation Committee amended the Plan to effect the following changes: (i)
preclude the transfer of shares from the ESPP Broker Account to serve as
collateral for loans obtained from lenders other than the Company-designated
brokerage firm(s) during the requisite holding period necessary to avoid a
disqualifying disposition and to further preclude the transfer of shares from
the ESPP Broker Account until sale of such shares where required for compliance
with local law; and (ii) provide for the automatic enrollment of participants on
a leave of absence in a new purchase period.

 

(b) The Plan shall terminate upon the earlier of (i) January 3, 2005 or (ii) the
date on which all shares available for issuance under the Plan shall have been
sold pursuant to purchase rights exercised under the Plan. The extension of the
term of the Plan from January 3, 2000 to January 3, 2005 was approved by the
shareholders at the 1997 Annual Meeting.

 

(c) All costs and expenses incurred in the administration of the Plan shall be
paid by the Company.

 

(d) Neither the action of the Company in establishing the Plan, nor any action
taken under the Plan by the Board or the Plan Administrator, nor any provision
of the Plan itself shall be construed so as to grant any person the right to
remain in the employ of the Company or any of its Corporate Affiliates for any
period of specific duration, and such person’s employment may be terminated at
any time, with or without cause.

 

10



--------------------------------------------------------------------------------

(e) The provisions of the Plan shall be governed by the laws of the State of
California.

 

11